OPINION
PER CURIAM.
This is an appeal from a judgment in a criminal case. The defendant was charged with one count of transmitting a threatening message in interstate commerce, in violation of 18 U.S.C. § 875(c). The defendant waived his right to a jury trial, and after a bench trial was found guilty and sentenced to 24 months of imprisonment, three years of supervised release, and a fine and special assessment. In this appeal, the defendant contends that his waiver of a jury trial was ineffective because the District Court was not provided with evidence suggesting that the defendant had a history of mental illness.
After carefully reviewing the record and all of the facts brought to our attention in the defendant’s brief, we are convinced that the District Court did not err in concluding, after a lengthy colloquy, that the defendant had made a knowing and voluntary waiver of his right to a jury trial. The incidents on which the defendant now relies are insufficient to show that the District Court erred in its determination.
For the reasons set out above, the judgment of the District Court is affirmed.